PER CURIAM:
On luly 23, 1989, claimant was operating her 1981 Dodge Aries station wagon on Route 16, Clay County, when the automobile struck two holes in the pavement. The automobile sustained damage to its front end, rim, tire an done of its shocks, for which claimant asserts a loss of $521.02.
Claimant testified that she was traveling south on Route 16 with her husband and two other passengers at between 10:00 and 11:00 p.m. Route 16 is a two-lane road which runs from Arnoldsburg to Ivydale. She approached a turn in the road and encountered another automobile traveling left of center. She swerved to miss the other automobile, and her vehicle struck two holes. The two holes were five and six inches deep, respectively. She stated that the holes had taken off the biggest part of the white line marking the highway. She conceded that she had observed the potholes "... just about everyday I go up through there." Kay Croston and Robert L. Blinco, who were passengers in the accident vehicle, confirmed by their testimony the statements of the claimant.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be held liable for defects of this type, the claimant must prove that the respondent had actual or constructive notice of the defect and adequate time to repair it. As there was no evidence of such notice, this claim must be denied.
Claim is disallowed.